Citation Nr: 1603197	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for left upper extremity weakness with peripheral neuropathy prior to September 15, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to August 1969.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO that (in pertinent part) denied a rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity. 

In August 2010, the RO granted service connection for left upper extremity weakness (non-dominant), residuals of cerebrovascular accident and assigned a 20 percent rating, effective May 15, 2009. 

By a decision dated in February 2012, the Board (in pertinent part) denied a rating in excess of 10 percent for the service-connected left upper extremity peripheral neuropathy.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court). In September 2012, the Court issued an order that granted a Joint Motion for Partial Remand (JMPR) filed by counsel for both parties, vacated the Board's February 2012 decision (in pertinent part) with respect to the denial of left upper extremity peripheral neuropathy, and remanded that matter to the Board for additional action.

By rating decision in May 2014, the RO (in pertinent part) recharacterized the service-connected left upper extremity disabilities as left upper extremity weakness due to cerebrovascular accident (CVA) with peripheral neuropathy, and assigned a 40 percent disability rating, also effective on March 25, 2014. 

In an October 2014 decision, the Board (in pertinent part) denied entitlement to a rating in excess of 10 percent prior to September 15, 2009, for left upper extremity weakness with peripheral neuropathy.  The Veteran appealed that part of the decision to the Court.  In April 2015, the Court issued an order that granted a JMPR filed by counsel for both parties, vacated the Board's October 2014 decision with respect to the denial this claim, and remanded that matter to the Board for additional action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

REMAND

The Board (in pertinent part) denied entitlement to a rating in excess of 10 percent for left upper extremity weakness with peripheral neuropathy prior to September 15, 2009, in an October 2014 decision.  The parties agreed in the April 2015 JMPR that remand was required because of the Board's failure to comply with a September 2012 JMPR.  Specifically, in the September 2012 JMPR the parties agreed to a remand because the Board failed to consider a June 2007 VA medical record that documented the Veteran's complaints of shoulder pain and findings of depressed reflexes.  Because the Board's October 2014 decision also failed to consider the June 2007 medical record, the parties agreed that the decision's reasons and bases were deficient.

The parties also agreed in the April 2015 JMPR that remand was required because of the Board's failure to provide an adequate explanation as to how it determined that Veteran's symptoms only represented mild incomplete paralysis, and not moderate or severe incomplete paralysis, under 38 C.F.R. § 4.124a.

After reviewing all of the evidence of record, the Board notes that a November 2005 VA neurology consult shows the Veteran's complaints of losing grip.  He had good arm power and normal sensation to touch and pain.  A January 2006 VA MRI study revealed changes compatible with lacunary infarction involving the right thalamus and the right frontal lobe.  A January 2006 medical report from Dr. LM notes that the Veteran was status post-thalamic stroke and lacunar infarction.  The Veteran was not hospitalized for his stroke.  A March 2007 VA treatment record notes the Veteran's complaints of increased left arm weakness and pain, as well as left hand numbness.  And, as noted above, a June 2007 VA medical record that documented the Veteran's complaints of shoulder pain and findings of depressed reflexes.  On remand, the Board should obtain a medical opinion as to whether Veteran's symptoms prior to September 15, 2009, including those noted in June 2007, are attributable to his CVA or pre-dated that incident.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner with the appropriate expertise to identify all left upper extremity peripheral neuropathy symptoms over the course of the period, October 7, 2005, to September 14, 2009.  The electronic claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. An examination of the Veteran is not required unless the examiner deems it necessary.

The examiner should describe all symptoms caused by the service-connected left upper extremity peripheral neuropathy, as well as the severity of each symptom, over the course of the period October 7, 2005, to September 14, 2009.  The examiner should specifically discuss the medical evidence of record, including the June 2007 treatment record that documented the Veteran's complaints of shoulder pain and findings of depressed reflexes. 

The examiner should also address all the left upper extremity symptoms attributable to CVA over the course of the period, October 7, 2005, to September 14, 2009, with citations to specific evidence in the record.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After undertaking any further development deemed warranted, readjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for left upper extremity weakness with peripheral neuropathy prior to September 15, 2009.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


